Citation Nr: 0629930	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability, to 
include as secondary to the service-connected postoperative 
residuals of a pilonidal cyst and perirectal abscess.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

When this case was most recently before the Board in December 
2005, the issue of entitlement to service connection for low 
back disability was remanded for further action by the 
originating agency.  


FINDING OF FACT

A chronic low back disorder was not present in service or 
manifested until years following the veteran's separation 
from active duty, and the veteran's current low back 
disability is not etiologically related to service or a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A low back disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA, to include notice that he should 
submit all pertinent evidence in his possession, by letter 
mailed in May 2004.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for low back 
disability, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's low 
back disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination.  In addition, the originating 
agency has obtained the veteran's service medical records and 
post-service treatment records, as well as an appropriate 
medical opinion.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in March 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

The veteran contends that his low back disability and 
accompanying pain are  results of his surgery to remove a 
pilonidal cyst and perirectal abscess.  In a July 2004 
statement to VA, the veteran wrote that he began having back 
pain in the spring of 1965, prior to service, and that his 
back pain continued after he began serving on active duty.  
Service medical records show that the veteran was seen on 
three occasions for low back pain.  No diagnosis was 
rendered, although in January 1972 it was noted that the 
veteran had fallen off a launcher.  The November 1972 
separation examination report shows that the veteran's back 
was found to be normal on clinical evaluation.  

In May 1974 the veteran was provided a VA examination.  He 
reported injuring his back during service, although he was 
unable to remember when, and stated that he underwent no 
treatment for his back while in service.  X-rays of the 
lumbosacral spine showed no evidence of fracture or 
subluxation, and the intervertebral spaces were well-
maintained.  There were six lumbar vertebrae with most of the 
sixth vertebrae representing complete lumbarization of S1.  
There was narrowing of the interspace against the L6-S1, and 
the sacroiliac joints showed minimal sclerosis on the right.  
The veteran was diagnosed with a congenital abnormality of 
the lumbar spine.  

Post-service treatment records show that the veteran 
underwent an excision of a pilonidal cyst in December 1974.  
Fifteen years later, the veteran began seeing a private 
physician, W.M., for injuries that he had received to his 
neck and low back during a work accident in December 1989.  A 
July 1990 MRI of the lumbar spine showed disruption of the 
intervertebral disc at the L1-2 level with anterior and mild 
posterior herniation.  In addition, there was an associated 
old chip fracture of L2 and degenerative disc disease 
observed at the L4-5 and L5-S1 levels.  X-rays in April 1992 
and November 1997 showed mild post-traumatic spondylosis and 
prominent disc degeneration at the L4-5 level, as well as a 
mild compression fracture of T8 that appeared old and 
degenerative facet changes throughout the lumbar spine.  He 
was diagnosed with C5-C6 disc protrusion and status post-
displaced right L5 disc and treated with a cervical 
diskectomy and interbody fusion in December 1996.  In 
November 2000 and January 2005 letters  to VA, W.M. stated 
that that the scarring around the veteran's rectal area was 
caused by the excision of the veteran's pilonidal cyst and 
that in his opinion this scarring is the cause of the 
veteran's current back pain.  He also indicated that the 
pilonidal cyst excision had nothing to do with prior disc 
surgery or disc degeneration. 

Following his December 1989 work accident, the veteran was 
also seen by another private physician, D.F., who stated in a 
September 1993 letter that the veteran continued to complain 
of constant aching back pain on the left side, and sciatic 
radiculopathy with pain and numbness down to his left foot.  
D.F. found that due to the injuries to his left back from his 
work accident, the veteran was unable to work at his regular 
job as a maintenance welder and that his disability would 
continue on a permanent basis.  

The veteran was afforded a second VA examination in June 
2002.  He complained of continued low back pain.  Following 
the examination and review of the claims folder, the examiner 
diagnosed status post pilonidal cyst excision with 
postoperative pain and stated that there was no medical 
evidence to suggest that the removal of the pilonidal cyst 
resulted in impairment of the lower back or caused any back 
condition.  

The veteran's most recent VA examination was conducted in 
September 2004.  The examiner stated that he reviewed the 
entire claims folder and that the veteran's military records 
did not document in-service treatment for back pain.  After 
reviewing the veteran's X-rays, the examiner found that they 
showed nonspecific degenerative disc disease without 
impressive disc space collapse.  He concluded that the while 
the veteran does experience back pain in the area of the 
abscess incision, the surgery is not responsible for the back 
pain.  In the examiner's opinion, it was not likely that the 
veteran's back pain, degenerative disc disease, leg pain, or 
any problem with his spine was related to his history of 
incision and drainage of the perirectal abscess.  Instead, he 
found that it was at least as likely as not that the 
veteran's back pain, leg pain, and degenerative disc disease 
were related to his 1989 work accident.

Following the Board's most recent remand order, the claims 
folder was provided to another VA examiner to provide an 
opinion regarding the etiology of the veteran's low back 
disability.  The examiner acknowledged that the veteran was 
seen during service several times for complaints of back pain 
that were separate and distinct from his treatment for the 
perirectal abscess.  The examiner pointed out that there was 
no injury noted at these visits, nor was there any injury 
cited by the veteran.  After review of the claims folder and 
all pertinent evidence, the examiner concluded that it is not 
at least as likely as not that the veteran's current back 
disability is etiologically related to military service.  In 
addition, he stated that there was no relationship between 
the veteran's current back disability and the incision for 
drainage of abscesses.   


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

While the veteran's service medical records document 
treatment for back pain on three occasions, they also show 
that no back disorder was diagnosed on any of these occasions 
and that his back was found to be normal on examination for 
discharge.  

Moreover, there is no medical evidence of an acquired low 
back disorder within one year of the veteran's discharge from 
service or of a nexus between a current low back disorder and 
the veteran's military service.  In this regard, the Board 
notes that the veteran's private physician has opined that 
the veteran has pain in the area of the pilonidal cyst 
excision due to scar tissue, but he has not linked any 
disability of the veteran's spine to service or service-
connected disability.  In fact, he has said that the 
veteran's disc degeneration is unrelated to the pilonidal 
cyst excision.  In addition, each of the VA medical opinions 
addressing the etiology of the veteran's low back disability 
is against the claim.  

Although the veteran may sincerely believe that his current 
low back disability is etiologically related to service or 
service-connected disability, his lay opinion concerning 
medical causation is of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule is not for application, and the claim must 
be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for low back disability, to 
include as secondary to the service-connected postoperative 
residuals of a pilonidal cyst and perirectal abscess, is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


